Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction Response
1.	Claims 6-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on October 28, 2022. The Applicant in that reply alleges that claims 6-13 (Invention II) should be examined with claims 1-5 since the claims overlap in scope and would not impose any undue burden on the Examiner. However, the at least independent claim 6 of the unelected group (II) requires the step of mounting the brush adjacent to a splitting tool, which is not required in the elected invention (I) and adds an additional limitation not found in that group.
Rejections 35 U.S.C. § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2003/0230317) to Montoli et al.
Regarding independent claim 1, Montoli et al. discloses an intertwisted wire core (12) defining a longitudinal axis; and a plurality of bristles (14) secured within the intertwisted wire core (14), each of the plurality of bristles (14) having opposed ends that extend radially away from the core (12) (See paragraphs [0017] and [0024]), and at least some of the opposed ends of the plurality of bristles being split into a plurality of fragments (See claim 1).
Regarding claim 3, Montoli et al. discloses  the plurality of bristles (14) form a cylindrical envelope (See FIG. 2) along the longitudinal axis of the intertwisted wire core (12).
Regarding claim 4, Montoli et al. discloses a length of the bristles  (14) decrease toward a distal end of the core (12) so as to form a conical shape (See paragraphs [0017]-[0018]).

Rejections 35 U.S.C. § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2003/0230317) to Montoli et al.
Regarding claim 2, Montoli is silent regarding each of the plurality of bristles has a cross sectional snowflake shape. However, this limitation is not critical the invention therefore, it would have been obvious for one to include the bristles (14) in the shape of the snowflake since such change in shape would have obvious to try for design purposes. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2003/0230317) to Montoli et al. in view of U.S. Patent (2015/0327663) to Kim et al.
Regarding claim 5, Montoli is silent regarding a rod attached to an end of the intertwisted wire core. However, Kim et al. teaches a brush (100) having  rod (120) (See paragraph [0003]). Kim et al. teaches that the rod (120) assists in providing a handle to hold the brush at a distance. It would have been obvious for one of ordinary skill in the art before the time of filing the invention to include a rod (120) in Montoli as taught in Kim et al. to provide a handle means to hold the brush (12). 
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art of record U.S. Patent Publication (2012/0198639) to Smith generally teaches a twisted wire core.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723